Citation Nr: 1131198	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular rating for Legg-Perthes disease (left femur).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for Legg-Perthes disease (left femur).  In October 2009, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  The case was before the Board in December 2009, when the Board decided the matter of the schedular rating for the left femur, and remanded for referral to the Director of Compensation and Pension (Director) the matter of entitlement to an extraschedular rating.  The Director determined that an extraschedular rating was not warranted, and the matter has been returned to the Board.


FINDING OF FACT

All symptoms and associated impairment of the Veteran's Legg-Perthes disease (left femur) are encompassed by the criteria for the 30 percent schedular rating assigned, and those criteria are not inadequate.


CONCLUSION OF LAW

An extraschedular rating for the Veteran's Legg-Perthes disease (left femur) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The matter of the schedular rating for the Veteran's Legg-Perthes disease (left femur) was decided by the December 2009 (now final) Board decision.  Therefore, the question of whether he received the proper "generic" notice required in claims for increase is now moot.  A June 2010 letter provided the Veteran with notice regarding the criteria for an extraschedular rating.  A June 2011 supplemental statement of the case readjudicated the matter.  It is not alleged that notice has been less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in October 2004, June 2007, May 2009, and November 2010 which were found to be adequate as they were based on physical examinations as well as complete reviews of the Veteran's history and claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran's file was reviewed by the Director of the Compensation and Pension Service, who issued a memorandum in this matter in April 2011.  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.


Legal Criteria, Factual Background, and Analysis

An extraschedular rating may be assigned where the schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321.   

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The case was referred to the Director of Compensation and Pension for a ruling on an extraschedular rating, and the Director denied such rating.  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  The currently assigned 30 percent rating for Legg-Perthes disease (left femur) contemplates marked hip disability in the affected extremity.  In essence, those are the symptoms/impairment alleged and shown, pain, weakness, lack of endurance.  The medical evidence does not reflect any symptoms not contemplated by the schedular criteria, and the Veteran has not alleged/identified any such symptoms.  Therefore, the schedular criteria are not inadequate, and an extraschedular rating is not warranted.  Notably, the Veteran has alleged, and the record shows, shortening of his effected lower extremity.  The Board notes, however, that the governing regulation prohibits for a rating for shortening of a lower extremity to be combined with other ratings for fracture or faulty union in the same extremity.  See 38 C.F.R. § 4.71a, Code 5275 (2010).  

The Board therefore finds that the preponderance of the evidence is against an extraschedular rating for the Veteran's Legg-Perthes disease (left femur).  Hence, such rating must be denied.

Finally, as the Veteran is currently employed (see July 2010 statement), the matter of entitlement to a total rating based on individual unemployability is not raised by the record.


ORDER

An extraschedular rating for Legg-Perthes disease (left femur) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


